Citation Nr: 1201362	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for Peyronie's disease.  

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral hip disability, to include as secondary to a low back disability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to April 1969 and from March 1987 to May 1990.  His decorations and commendations include the Combat Infantryman Badge, the Purple Heart and the Silver Star.  He has a combined 100 percent service connected schedular disability evaluation, effective from September 2010, and prior to that his service connected disabilities were considered to have rendered him unemployable from 2005.  

By rating actions in August 2004, November 2005 and May 2006, the RO, in part, denied service connection for a low back disability, Peyronie's disease, and a bilateral hip disability, respectively.  The Veteran and his representative were notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 decision by the RO which declined to reopen the claims for the disabilities at issue on appeal.  A videoconference hearing before the undersigned was held in September 2011.  

The issues of service connection for low back and bilateral hip disabilities and Peyronie's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Service connection for a low back disability was denied by an unappealed rating decision by the RO in August 2004; for Peyronie's disease by an unappealed rating decision in November 2005, and for a bilateral hip disability by an unappealed rating decision in May 2006.  

2.  The additional evidence received since the August 2004, November 2005 and May 2006 rating decisions concerning the disabilities at issue on appeal is new and material and is so significant that it must be considered in order to fairly decide the merits of the claims.  

CONCLUSIONS OF LAW

1.  The August 2004, November 2005 and May 2006 RO decisions that denied service connection for a low back disability, Peyronie's disease, and a bilateral hip disability, respectively, are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claims of service connection for a low back disability, Peyronie's disease, and a bilateral hip disability.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims to reopen, letters dated in March and July 2007, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the Veteran's service and post service private and VA medical records have been obtained and associated with the claims file.  The Veteran also testified at a videoconference hearing before the undersigned in September 2011.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

The Board must first rule on the matter of reopening of the Veteran's claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability, Peyronie's disease and a bilateral hip disability were finally denied by the RO in August 2004, November 2005 and May 2006, respectively.  There was no appeal of those rating decisions, and they became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

A prior final decision may be reopened with the submission of new and material evidence.  New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Low Back Disability

The evidence of record at the time of the August 2004 rating decision that denied service connection for the low back disability included the Veteran's service treatment and personnel records and a May 2004 VA examination report.  

The service treatment records showed no complaints, treatment, abnormalities or diagnosis for any low back problems in service.  The service personnel records noted a fragment wound to the Veteran's back in February 1969.  The private medical records showed that the Veteran was first treated for low back problems in December 1981, at which time he reported the onset of back problems in October 1981, with a similar episode of symptoms in 1976.  A myelogram revealed a slight bulge at L4-5, and the Veteran underwent bilateral hemilaminectomy, foraminotomies and medial facetectomies without complication in January 1982.  

At the time of his enlistment examination in November 1986, the Veteran reported a history of back problems, but denied any current symptoms.  The Veteran complained of low back pain on one occasion during his service in April 1989, but no specific clinical findings were noted.  The Veteran denied any back problems at the time of his service separation examination in April 1990, and no pertinent abnormalities were noted on examination.  

A May 2004 VA examination report showed normal range of motion of the lumbosacral spine with forward flexion to 90 degrees, without pain.  The diagnoses included degenerative joint disease of the lumbar spine with no loss of motion or functional impairment, status post laminectomy that improved his condition.  

By rating action in August 2004, the RO denied service connection for a low back disability on the basis that there was no evidence of any complaints, treatment, abnormalities or diagnosis for any back problems during service or until more than 12 years after the Veteran's separation from service.  

The evidence added to the record since the August 2004 rating decision included copies of private medical records from 1981 to 2008, VA examination reports dated in January 2006 and April 2007, and numerous statements from various family members of the Veteran and fellow servicemen.  

The January 2006 VA examination report included an opinion to the effect that the Veteran's current low back pain was due to disc degeneration of a level below the one operated on in 1981, and was the result of the normal aging process and prior back surgery.  The examiner then opined that the Veteran's current low back problem was at least as likely as not due to military service.  

A letter from a private physician, dated in June 2005, included an opinion to the effect that the Veteran's current low back problems were related to his reported history of back injuries in service.  

The April 2007 VA examination report provided a description of the Veteran's current complaints and findings, but did not offer any opinion as the etiology or relationship, if any, of his current back problems and service.  

The letters from various family members and fellow soldiers included descriptions of the Veteran's back injuries in service and the ongoing back problems he had since his discharge from service.  

Additional letters from four private physicians, received and dated in December 2008, opined that the Veteran's current low back problems were related to injuries he sustained in service.  

Concerning the Veteran's low back disability, the Board finds that the statements from fellow servicemen that describe the Veteran's back problems in service and the medical reports linking his current back problems to service relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the additional evidence is new and material, and the claim will be reopened solely on the basis of this evidence.  

Peyronie's Disease

The Veteran's claim of service connection for Peyronie's disease was denied by the RO in November 2005 on the grounds that there was no evidence of a groin injury or any complaints, treatment, abnormalities or diagnosis for any genitourinary problems in service, no corroborating evidence of the alleged injury in service, and no competent evidence of a current disability.  The RO noted that a letter from a private physician indicated that a groin injury as described by the Veteran could result in the development of Peyronie's disease.  The physician, however, did not offer a current diagnosis.  

The evidence added to the record since the November 2005 rating action includes a letter from a soldier who witnessed the Veteran's groin injury in Vietnam, and recent VA treatment records showing a diagnosis of Peyronie's disease.  

The Board finds that the serviceman's statement and the VA medical report documenting a current disability, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the additional evidence is new and material, and this claim will be reopened.  


Bilateral Hip Disability

The Veteran's claim of service connection for a bilateral hip disability was denied by the RO in May 2006 on the grounds that there was no evidence of an injury or any complaints, treatment, abnormalities or diagnosis for any hip problems in service or until many years thereafter, and no competent evidence that any current hip disorder was related to a service-connected disability.  The RO noted that while a VA examiner in January 2006 opined that the Veteran's bursitis of the hips was related to nerve injury associated with the low back disability, service connection was not established for a low back disability.  Therefore, the opinion was of no probative value.  

The evidence added to the record since the May 2006 rating action includes a letter from a soldier who attested that the Veteran sustained multiple back injuries in Vietnam.  Additionally, as the Board has reopened the claim for a low back disability, there now exists a potential etiological relationship between the Veteran's current bilateral hip problems and a potentially service connected disability.  Thus, the Board finds that this claim too should be reopened.  

ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a low back disability, the appeal to reopen is granted.  

To the extent that new and material evidence has been submitted to reopen the claim of service connection for Peyronie's disease, the appeal to reopen is granted.  

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a bilateral hip disability, the appeal to reopen is granted.  




REMAND

Although the Board has reopened the Veteran's claims, given the nature of the Veteran's service (combat) and the sufficiency of that alone to conclude there was incurrence of claimed injuries that are consistent with such service under 38 U.S.C.A. § 1154(b), additional development of these issues is needed as detailed below.   

Thus, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified low back and bilateral hip disabilities.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and diagnostic studies should be accomplished.  The examiner should provide a response to the following:  

a)  Is it at least as likely as not that any identified low back disability and/or bilateral hip disability had its onset in service or is otherwise related to any physical trauma incurred in service between 1967 and 1969.  

b)  If it is concluded bilateral hip disability did not have its onset in service and/or is unrelated to any physical trauma incurred in service between 1967 and 1969, and at the same time it is concluded a low back disorder had its onset in service and/or is related to physical trauma incurred during service between 1967 and 1969, the examiner should offer an opinion as to whether it is at least as likely as not that any identified bilateral hip disability is proximately due to, the result of, or aggravated by the low back disability.  If aggravated, the degree of aggravation should be quantified, if possible.  

A detailed rationale is requested for any opinion rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  The Veteran should be afforded a VA urology examination to determine the nature and, if feasible, etiology of his Peyronie's disease.  The claims file should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's Peyronie's disease had its onset in service or is related to any trauma sustained in service between 1967 and 1969.  

The examiner should provide a complete rationale for all opinions offered with specific reference to any contemporaneous evidence that forms the basis of that opinion.  In explaining his/her conclusions, the examiner is requested to describe the necessary conditions for Peyronie's disease to develop slowly following a trauma as indicted to be possible in the May 2005 letter from James J. Trahan, MD.  If the examiner is only able to theorize or speculate as to any matter, this should be so stated.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which should include the appropriate laws and regulations pertaining secondary service connection, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


